Citation Nr: 0533409	
Decision Date: 12/12/05    Archive Date: 12/30/05

DOCKET NO.  00-10 397	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for memory loss, 
asserted as due to undiagnosed illness.

2.  Whether new and material had been received to reopen a 
claim of entitlement to service connection for Posner-
Schlossman syndrome.

3.  Entitlement to an initial compensable evaluation for 
sleep apnea, prior to January 21, 1999.

4.  Entitlement to an evaluation in excess of 50 percent for 
sleep apnea.

5.  Entitlement to an initial compensable evaluation for 
tinnitus, prior to June 10, 1999.

6.  Entitlement to an initial compensable rating for 
bilateral hearing loss.

7.  Entitlement to an initial compensable evaluation for a 
left eyelid scar, status post growth excision.  

8.  Entitlement to an initial compensable evaluation for left 
lower leg scars, status post bone graft.

9.  Entitlement to an initial compensable evaluation for 
residuals of a donor site scar of the right iliac crest.

10.  Entitlement to an initial compensable evaluation for 
residuals of a left shoulder acromioclavicular joint 
separation with traumatic degenerative joint disease (left 
shoulder disability), prior to May 22, 2003.

11.  Entitlement to an initial evaluation in excess of 10 
percent for left shoulder disability.  

12.  Entitlement to an initial compensable evaluation for 
residuals of a left tibia/fibula fracture with left knee 
minimal traumatic degenerative joint disease (left knee 
disability), prior to May 22, 2003.  

13.  Entitlement to an initial evaluation in excess of 20 
percent for left knee disability.

14.  Entitlement to an initial compensable evaluation for 
status post left first and second metacarpal fracture with 
traumatic degenerative joint disease (left hand disability), 
prior to May 22, 2003.

15.  Entitlement to an initial 10 percent for status post 
left first and second metacarpal fracture with traumatic 
degenerative joint disease.


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to June 
1978, from February to August 1986, and from March 1988 to 
June 1998, including service in the Southwest Asia theater of 
operations during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from numerous rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  In a May 1999 rating decision, the RO 
denied several of the veteran's claims of service connection 
for which service connection was subsequently established.  
In that decision, the RO also granted service connection for 
sleep apnea; tinnitus; right ear hearing loss; residual scars 
of left eye growth excision, the right iliac crest, and left 
lower leg; left shoulder disability; left knee disability; 
and for status post left first and second metacarpal fracture 
with traumatic degenerative joint disease (left hand 
disability).  The RO assigned initial noncompensable 
evaluations for each of these conditions, effective June 19, 
1998.

In a June 1999 rating decision, the RO increased the 
evaluation of the veteran's tinnitus to 10 percent, effective 
June 10, 1999.  Thereafter, in a May 2000 rating decision, 
the RO increased the evaluation of the veteran's sleep apnea 
to 50 percent, effective January 21, 1999.  

In a March 2002 rating decision, the RO reconsidered its 
previous service connection denials in light of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005), and 
confirmed and continued the denial of service connection for 
memory loss on the merits.  The RO also established service 
connection for right shoulder arthritis with joint pain and 
assigned a 10 percent rating, effective June 19, 1998.  In 
addition, the RO granted service connection for right knee 
degenerative changes with joint pain, left hip arthritis with 
joint pain, degenerative changes of the metatarsophalangeal 
joints of the right and left feet (right and left foot 
disabilities), and for degenerative changes of the right and 
left wrists.  The RO assigned initial noncompensable 
evaluations for each of these conditions, effective June 19, 
1998.

In a June 2003 rating decision, the RO granted service 
connection for chronic lumbar strain and assigned an initial 
10 percent rating, effective June 19, 1998.  The RO also 
granted service connection for left ear hearing loss, 
effective June 19, 1998, thus establishing service connection 
for bilateral hearing loss as of that date.  In addition, the 
RO increased the evaluation of his left knee disability to 20 
percent, his status post left first and second metacarpal 
fracture with traumatic degenerative joint disease to 10 
percent; his left foot disability to 10 percent; his left hip 
arthritis to 10 percent; his right knee disability to 10 
percent, and his left shoulder disability to 10 percent, each 
effective May 22, 2003.  The RO, however, confirmed and 
continued the denial of service connection for Posner-
Schlossman syndrome on the basis that no new and material 
evidence had been presented to reopen a claim for this 
benefit.

In the June 2003 rating decision, the RO also granted 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU) 
and to Dependents' Educational Assistance, effective May 22, 
2003.  

The Board notes that in the May 1999 rating decision, the RO 
denied service connection for memory loss and Posner-
Schlossman syndrome on the basis that the claims were not 
well grounded under the law then in effect.  As the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) observed in Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), pursuant to Section 7 of the VCAA, if a claim that was 
denied as not well grounded between July 14, 1999, and 
November 9, 2000, is reconsidered de novo in light of the 
enactment of the VCAA, the claim is readjudicated "as if the 
denial or dismissal had not been made."  Id. at 1343-44.  
Accordingly, the veteran's appeal of his memory loss claim 
stems from the May 2002 rating decision; however, because the 
veteran did not request reconsideration of his Posner-
Schlossman syndrome claim prior to November 9, 2002, and VA 
did not reconsider it prior to June 2003, finality attached 
to the RO's May 1999 denial of service connection for this 
condition.  As such, the Board has identified his Posner-
Schlossman syndrome claim as indicated on the title page.

In a March 2004 statement, the veteran reported that he had 
relocated to Aiken, South Carolina, and in December 2004, his 
claims folder was transferred to the Columbia, South 
Carolina, RO.

The veteran requested the opportunity to testify at a hearing 
conducted before a Member of the Board (now known as a 
Veterans Law Judge) at the local VA office.  Although in a 
May 2005 letter the RO notified the veteran of the date, time 
and location of the hearing, he failed to report for the 
hearing.  Since that time, there is no indication that he has 
requested that the hearing be rescheduled.  As such, the 
Board finds that the veteran's request for a Board hearing 
has been withdrawn.  See 38 C.F.R. § 20.704 (2005).  


FINDINGS OF FACT

1.  The veteran had active military service in the Southwest 
Asia theater of operations during the Persian Gulf War.

2.  The evidence shows that the veteran has memory loss that 
had its onset during service.

3.  In a May 1999 rating decision, the RO denied the 
veteran's claim of service connection for Posner-Schlossman 
syndrome, and in a letter dated later that same month, the RO 
notified the veteran of the decision and of his appellate 
rights.  The veteran filed an NOD, in February 2000, the RO 
issued him a Statement of the Case (SOC), and in March 2000, 
he filed a Substantive Appeal perfecting his appeal; however, 
in a statement received in July 2000, the veteran withdrew 
his appeal and determination became final.

4.  Evidence received since the May 1999 rating decision is 
new, but by itself, or when considered with previous evidence 
of record, does not relate to an unestablished fact necessary 
to substantiate the veteran's Posner-Schlossman syndrome 
claim

5.  Since June 19, 1998, the veteran's sleep apnea has 
required the use of breathing assistance device; however, the 
preponderance of the evidence is against a finding that he 
has chronic respiratory failure with carbon dioxide retention 
or cor pulmonale, or requires a tracheostomy.

6.  The veteran has had persistent tinnitus due to acoustic 
trauma since service.

7.  Neither the former criteria for evaluating bilateral 
hearing loss, skin disabilities, including scars, nor 
ankylosis and limitation of motion of the hands, in effect 
when the veteran filed his claims nor the revised criteria, 
which became effective June 10, 1999, August 30, 2002, and 
August 26, 2002, respectively, are more favorable to the 
veteran's claims.

8.  The February 1998 VA audiometric test results show that 
the veteran had level I hearing in his right ear and level I 
hearing in his left ear.

9.  The May 2003VA audiometric test results show that the 
veteran had level I hearing in his right ear and level I 
hearing in his left ear.

10.  Since June 19, 1998, the veteran's left eyelid scar, 
status post growth excision, has not been disfiguring, 
tender, painful, or productive of limitation of function.

11.  Since June 19, 1998, the veteran's left lower leg scars, 
status post bone graft, have been tender and painful.

12.  Since June 19, 1998, the veteran's residuals of a donor 
site scar of the right iliac crest have neither been tender 
nor painful nor productive of any limitation of function.

13.  The veteran is right-hand dominant; therefore, his left 
shoulder and left hand are his minor extremities.

14.  The veteran's left shoulder disability is manifested by 
limitation of left shoulder abduction, with objective 
evidence of pain, resulting in a disability picture 
comparable no more disabling than analogous to limitation of 
left shoulder abduction to midway between the side; the 
preponderance of the medical evidence is against a finding 
that the veteran's left shoulder disability is manifested by 
limitation of motion of the left shoulder to 25 degrees from 
the side.

15.  The medical evidence shows that the veteran's left 
shoulder disability is not productive of a fibrous union, 
nonunion or the loss of the head of the left humerus.

16.  The objective range of motion findings affirmatively 
show that the veteran does not have left shoulder ankylosis, 
and there is no medical evidence showing that his scapula and 
humerus move as one piece.

17.  Prior to May 22, 2003, the veteran degenerative joint 
disease of the left knee was slight limitation of left knee 
flexion due to chronic and recurrent pain on motion; however, 
when pain is considered, the veteran's left knee flexion did 
not result in functional loss consistent with or comparable 
to limitation of flexion of the left leg to 45 degrees.  In 
addition, the medical evidence shows that the veteran has no 
limitation of left knee extension on objective demonstration 
due to pain.

18.  For the period from May 22, 2003, to February 13, 2005, 
the veteran's left knee disability was productive of no more 
than moderate residual impairment; even considering pain, the 
veteran's left knee flexion did not result in functional loss 
consistent with or comparable to limitation of flexion of the 
left leg to 30 degrees.  

20.  Since February 14, 2005, when pain is considered, the 
veteran has severe residual left knee disability, manifested 
by functional loss consistent with or comparable to 
limitation of flexion of the left leg to 15 degrees.

21.  The veteran does not have left knee subluxation or 
lateral instability.

22.  Since June 19, 1998, there is no medical evidence 
showing that the veteran's left hand disability is productive 
of ankylosis or disability comparable to ankylosis; however, 
his service-connected left hand disability has been 
manifested left hand arthritis and painful motion.


CONCLUSIONS OF LAW

1.  Chronic disability manifested by memory loss was incurred 
in service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2005).

2.  The RO's May 2000 rating decision denying service 
connection for Posner-Schlossman syndrome is final.  
38 U.S.C.A. § 7105 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.204, 20.1103 (2000).

3.  Evidence received since the May 1999 RO rating decision 
is not new and material; the claim of entitlement to service 
connection for Posner-Schlossman syndrome is not reopened.  
38 U.S.C.A. §§ 5103A(f), 5108 (West 2002); 38 C.F.R. 
§§ 3.156(a), 3.159(c)(4)(iii) (2004).

4.  The criteria for an initial 50 percent evaluation, and no 
more, for sleep apnea, effective June 19, 1998, have been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.97, Diagnostic Code 6847 
(2005).

5.  The criteria for a 10 percent evaluation for tinnitus, 
effective June 19, 1998, to June 9, 1999, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1998); 38 C.F.R. §§ 4.7, 
4.87a, Diagnostic Code 6260 (1998).

6.  The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.85, Diagnostic Code 6100 (1998, 2005).

7.  The criteria for the assignment compensable rating for a 
scar on the veteran's a left eyelid scar, status post growth 
excision, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 
4.118, Diagnostic Code 7800 (2001, 2004).

8.  The criteria for the assignment of an initial 10 percent 
rating for left lower leg scars, status post bone graft, have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.118, Diagnostic 
Codes 7804-05 (2001, 2004).

9.  The criteria for the assignment compensable rating for 
residuals of a donor site scar of the right iliac crest, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.118, 
Diagnostic Codes 7804-05 (2001, 2004).

10.  The criteria for an initial evaluation of 20 percent, 
and no more, for left shoulder disability have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.7, 4.40, 4.45, 4.69, 4.71a, Diagnostic Codes 5200-03 
(2005).

11.  The criteria for an initial 10 percent evaluation for 
left knee disability, effective from June 19, 1998, to May 
21, 2003, have been met.  38 U.S.C.A. §§ 1155, 5107(b) 7104 
(West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5256, 5257, 
5260-62 (2005).

12.  The criteria for the assignment an evaluation in excess 
of 20 percent for left knee disability, for the period from 
May 22, 2003, to February 13, 2005, have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) 7104 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5010, 5256, 5257, 5260-62 (2005).

13.  The criteria for the assignment a 30 percent for left 
knee disability, effective February 14, 2005, have been met.  
38 U.S.C.A. §§ 1155, 5107(b) 7104 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5010, 5256, 5257, 5260-62 (2005).

14.  The criteria for an initial evaluation of 10 percent, 
and no more, for left hand disability have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5219-5229 (2001, 2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a claimant in the development 
of a claim.  Guidelines for the implementation of the VCAA 
that amended VA regulations were published in the Federal 
Register in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  The Board finds that all relevant 
evidence has been obtained with regard to the veteran's 
claims for higher initial ratings and to service connection, 
and that the requirements of the VCAA have been satisfied.

The VCAA is effective November 9, 2000, with exceptions, to 
include the amendment to 38 C.F.R. § 3.156(a), which is 
effective August 29, 2001.  66 Fed. Reg. 45,620, 45, 629.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), the provisions of the rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  

The VCAA and its implementing regulations set forth VA's 
amended duties to notify and assist a claimant in developing 
information and evidence necessary to substantiate a claim.  
With regard to the former duty, under 38 U.S.C.A. § 5103, VA 
must notify the claimant of the information and evidence not 
of record that is necessary to substantiate the claim, which 
information and evidence that VA will seek to provide and 
which information and evidence the claimant is expected to 
provide.  Furthermore, in compliance with 38 C.F.R. 
§ 3.159(b), the notification should include the request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The veteran and his representative have been afforded an SOC 
and Supplemental Statements of the Case (SSOCs) that provided 
notice of the law and regulations, as well as the reasons and 
bases for the RO's determinations.  By way of these 
documents, as well as the RO's June 2001, October 2003, 
February 2005 "VCAA" letters, VA carefully advised him of 
the information and evidence necessary to substantiate his 
claims and the importance of doing so.  Id.  In light of the 
foregoing, the veteran was effectively furnished notice of 
the type of evidence that he needed to send to VA, as well as 
the types of evidence VA would assist him in obtaining, 
ensuring the essential fairness of the adjudication.  See 
Mayfield v. Nicholson, 19 Vet. App. at 119.  Moreover, he has 
not asserted that he was prejudiced in any way by VA's 
development of this appeal.  See Mayfield; Pelegrini.  

For these reasons, the notices contained in VA's numerous 
communications to the veteran, whether they were via letters, 
the RO's rating decision, the SOC, or the SSOC when cobbled 
together, see Mayfield, substantially complied with the 
specificity requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (identifying the evidence to substantiate the 
claim and the relative duties of VA and the claimant to 
obtain evidence); Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice); 
and 38 C.F.R. § 3.159(b) (the content of the notice 
requirement pertaining to "any evidence" in the claimant's 
possession or a similar request to that effect).  

The Board points out that the VCAA only requires that VA 
satisfy its duty to notify, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard; Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(2004) (harmless error).  Therefore, any error with respect 
to the timing of the VCAA notices, as well as any error in 
not providing a single notice to the veteran covering all 
content requirements, was harmless.  See 38 C.F.R. § 20.1102; 
see also Mayfield, 19 Vet. App. at 123.

Further, the Board notes that the VCAA specifically states 
that nothing in the Act requires the Secretary to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  38 U.S.C. § 5103A(f).  VA has amended its 
regulations to establish clear guidelines consistent with the 
intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  

As to VA's duty to assist, the Board observes that VA has 
associated with the claims folder the veteran's service 
medical records; the decision awarding the veteran disability 
benefits from the Social Security Administration (SSA), 
together with the records relied upon by that agency; and 
pertinent post-service VA and private records and reports of 
his treatment.  Further, in February 1998, July and September 
2001, in May 2003, and in February 2005, VA afforded the 
veteran formal examinations to assess the nature, extent, 
onset, etiology and severity of each of the conditions at 
issue.  In addition, the veteran, his spouse and his 
representative have submitted statements and written argument 
in support of his appeal.  

In this regard, the Board notes that with respect to his 
Posner-Schlossman syndrome claim, in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d at 1341-44 
(Fed. Cir. 2003), the Federal Circuit specifically upheld the 
validity of 3.159(c)(4)(iii), and held that in the absence of 
new and material sufficient to reopen a claim, VA was not 
required to provide assistance to a claimant, including 
affording him a VA examination or obtaining a medical 
opinion.  

In light of the foregoing, and particularly given the Board's 
several favorable determinations, the Board concludes that 
the veteran has been provided with adequate notice of the 
evidence needed to successfully prove his claims and that 
there is no prejudice to him by appellate consideration of 
the claims at this time, without a remand of the case to the 
RO for providing additional assistance to the veteran or to 
give his representative another opportunity to present 
additional evidence and/or argument because the essential 
fairness of the adjudication was maintained.  See Mayfield; 
see also Bernard v. Brown, supra.  In this case, any further 
development would be futile, and that there is no possibility 
that additional assistance would further aid him in 
substantiating his claim.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Service connection for memory loss

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be established for a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from undiagnosed illness that became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than not later than 
September 30, 2011, and which by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317(a)(1).  In the case of claims based on undiagnosed 
illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, unlike 
those for "direct service connection," there is no 
requirement that there be competent evidence of a nexus 
between the claimed illness and service.  Gutierrez v. 
Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons 
are competent to report objective signs of illness.  Id.

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to a physician, and other, non-medical indicators 
that are capable of independent verification.  To fulfill the 
requirement of chronicity, the illness must have persisted 
for a period of six months.  38 C.F.R. § 3.317(a)(2), (3).  
Signs or symptoms that may be manifestations of undiagnosed 
illness include, but are not limited to, the following:  (1) 
fatigue; (2) signs or symptoms involving skin; (3) headache; 
(4) muscle pain; (5) joint pain; (6) neurologic signs or 
symptoms; (7) neuropsychological signs or symptoms; (8) signs 
or symptoms involving the respiratory system (upper or 
lower); (9) sleep disturbances; (10) gastrointestinal signs 
or symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss; and (13) menstrual disorders.  38 
C.F.R. § 3.317(b).  

Compensation shall not be paid under this section if:  (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).  

The term "Persian Gulf veteran" means a veteran who served 
on active military, naval, or air service in the Southwest 
Asia theater of operations during the Persian Gulf War.  
38 C.F.R. § 3.317(d)(1).  The Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi Arabia, the neutral 
zone between Iraq and Saudi Arabia, Bahrain, Qatar, the 
United Arab Emirates, Oman, the Gulf of Aden, the Gulf of 
Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations.  38 C.F.R. § 3.317(d)(2).  

VA does not generally grant service connection for symptoms 
alone, without an identified basis for those symptoms.  For 
example, "pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted."  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), 
appeal dismissed in part, and vacated and remanded in part 
sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  
The notable exception to this rule is 38 C.F.R. § 3.317, 
which permits, in some circumstances, service connection of 
signs or symptoms that are objective indications of chronic 
disability, even though such disability is due to undiagnosed 
illness.

What is important is whether a symptom is a manifestation of 
a syndrome that (1) is a clinical diagnosis accepted by VA, 
and (2) is shown by the evidence to be the result of service.  
If so, service connection may be granted under 38 C.F.R. 
§ 3.303(d).  If not, service connection must be considered 
under 38 C.F.R. § 3.317.  In the latter case, service 
connection may not be granted if the symptom is a 
manifestation of a disability attributable to a "known 
clinical diagnosis."  Thus, if a symptom is a manifestation 
of chronic fatigue syndrome, service connection may not be 
granted under § 3.317.  However, service connection may still 
be granted under § 3.303(d) if the Sanchez-Benitez rule is 
not violated.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Following a careful review of the record, the Board concludes 
that service connection is warranted for memory loss.  In 
reaching this determination, the Board notes that the 
evidence shows that the veteran served in the Persian Gulf 
War and the service medical records reflect that he was noted 
to suffer from memory loss that was attributed to his service 
in Desert Storm.  In addition, he reported having this 
symptom at the February 1998 VA general medical examination 
and was diagnosed as having memory loss by history.  Further, 
the symptom has not been attributed to any known clinical 
diagnosis and has persisted for more than six months.  
Accordingly, service connection for memory loss is warranted.




III.  Application to reopen a claim of service connection for 
Posner-Schlossman syndrome

In a May 1999 rating decision, the RO denied service 
connection for Posner-Schlossman syndrome on the basis that 
the claim was not well grounded under the law then in effect.  
In reaching this determination, the RO acknowledged that the 
service medical records reflect that in August 1992 an 
examiner indicated that the diagnosis of the condition needed 
to be ruled out, but pointed out that the remainder of the 
service medical records are negative for a diagnosis of the 
disorder.  The RO also noted that there was no post-service 
evidence reflecting a diagnosis of the condition.

The evidence of record at the time of the May 1999 rating 
decision consisted of the service medical records; VA medical 
records; and statements and written argument submitted by or 
on behalf of the veteran.

Although the veteran perfected a timely appeal of this 
determination, as the RO has pointed out, in July 2000 he 
affirmatively withdrew this claim.  Accordingly, the decision 
became final based on the evidence then of record.  
38 U.S.C.A. § 7105 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.204, 20.1103 (2000).  However, if 
new and material evidence is presented or secured with 
respect to a claim that has been disallowed the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  In addition, for the purpose of 
determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Under 38 C.F.R. § 3.156(a) (2005), "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  The revised version of 
38 C.F.R. § 3.156(a) applies in this case because the 
veteran's claim was not received until August 2003, i.e., 
after the current regulation's effective date of August 29, 
2001.  

Evidence associated with the claims folder since the RO's May 
1999 rating decision includes VA and private medical 
evidence, including that from the SSA, as well as statements 
and written argument submitted by or on behalf of the 
veteran.

A careful review of the record reveals that because the 
medical evidence dated since the May 1999 rating decision is 
negative for a diagnosis of Posner-Schlossman syndrome.  
Indeed, the Board notes that the examiner who performed the 
May 2003 VA eye examination, while acknowledging that the 
veteran had a history of the disability in the early 1990s, 
observed that the veteran had not suffered from the condition 
since that time.  The Board finds that the absence of a 
diagnosis of this condition since May 1999, and indeed, since 
service, to be particularly noteworthy, especially given the 
extensive degree to which the veteran has been evaluated 
since that time.  

In sum, although new evidence had been received, such as the 
May 2003 VA eye examination report, because the new evidence 
does not show that he has the condition, and especially in 
light of the basis of the RO's May 1999 determination, this 
evidence does not relate to an unestablished fact necessary 
to substantiate the claim.  Consequently, VA has not received 
new and material evidence to reopen the veteran's claim, and 
this appeal must be denied.

IV.  Claims for higher initial ratings

Disability evaluations are determined by comparing a 
veteran's current symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
Where the Rating Schedule does not provide a non-compensable 
evaluation for a particular disability, such an evaluation 
will be assigned when the requirements for a compensable 
evaluation are not met.  See 38 C.F.R. § 4.31.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  
The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of the Fenderson case is 
warranted.  In that case, the United States Court of Appeals 
for Veterans Claims (Court) emphasized the distinction 
between a new claim for an increased evaluation of a service-
connected disability and a case in which the veteran 
expresses dissatisfaction with the assignment of an initial 
disability evaluation where the disability in question has 
just been granted service connection.  In the former case, 
the Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that the current level of disability is of primary 
importance when assessing an increased rating claim.  In the 
latter case, however, where, as here, the veteran has 
expressed dissatisfaction with the assignment of an initial 
rating, the Francisco rule does not apply; rather, the VA 
must assess the level of disability from the date of initial 
application for service connection and determine whether the 
level of disability warrants the assignment of different 
disability ratings at different times over the life of the 
claim-a practice known as "staged rating."  

In addition, the assignment of a particular diagnostic code 
is "completely dependent on the facts of a particular 
case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  
One diagnostic code may be more appropriate than another 
based on such factors as the veteran's relevant medical 
history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

Further, when evaluating musculoskeletal disabilities, VA may 
consider granting a higher rating in cases in which 
functional loss due to pain, weakness, excess fatigability, 
or incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Under the laws administered by VA, disabilities of the upper 
extremities are rated under 38 C.F.R. § 4.71a.  For rating 
purposes, a distinction is made between major (dominant) and 
minor musculoskeletal groups.  Handedness for the purpose of 
a dominant rating will be determined by the evidence of 
record, or by testing on VA examination.  Only one hand shall 
be considered dominant.  The injured hand, or the most 
severely injured hand, of an ambidextrous individual will be 
considered the dominant hand for rating purposes. 38 C.F.R. 
§ 4.69 (2005).  Here, as the medical evidence shows that the 
veteran is right-hand dominant, his left upper extremity is 
his minor extremity for rating purposes.

Further, the Board observes that on June 10, 1999, VA amended 
the criteria for evaluating hearing loss.  See 64 Fed. Reg. 
25,202-25,210 (1999) (codified at 38 C.F.R. §§ 4.85-4.87).  
Effective August 30, 2002, VA also amended the criteria for 
evaluating skin disabilities, including scars.  See 67 Fed. 
Reg. 49,596 (codified at 38 C.F.R. § 4.118).  In addition, 
effective August 26, 2002, VA revised the criteria for 
ankylosis and limitation of motion of the hands.  See 67 Fed. 
Reg. 48,784-48,787 (codified at 38 C.F.R. § 4.71a).

In this regard, the Board notes that VA's General Counsel has 
held that where a law or regulation changes during the 
pendency of a claim for a higher rating, the Board must first 
determine whether the revised version is more favorable to 
the veteran.  In so doing, it may be necessary for the Board 
to apply both the old and new versions of the regulation.  If 
the revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. 
§ 5110(g) (West 2002) can be no earlier than the effective 
date of that change.  The Board must apply both the former 
and the revised versions of the regulation for the period 
prior and subsequent to the regulatory change, but an 
effective date based on the revised criteria may be no 
earlier than the date of the change.  As such, VA must 
consider the claim pursuant to the former and revised 
regulations during the course of this appeal.  See VAOPGCPREC 
3-2000, 65 Fed. Reg. 33,422 (2000); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997).  

The General Counsel of VA has recently clarified that 
pursuant to precedent from the United States Supreme Court 
and the Federal Circuit, when a new statute is enacted or a 
new regulation is issued while a claim is pending before VA, 
VA must first determine whether the statute or regulation 
identifies the types of claims to which it applies.  If the 
statute or regulation is silent, VA must determine whether 
applying the new provision to claims that were pending when 
it took effect would produce genuinely retroactive effects.  
If applying the new provision would produce such retroactive 
effects, VA ordinarily should not apply the new provision to 
the claim.  If applying the new provision would not produce 
retroactive effects, VA ordinarily must apply the new 
provision.  See VAOPGCPREC 7-2003, 69 Fed. Reg. 25,179 
(2004).

Further, with respect to the evaluation of the veteran's 
musculoskeletal disabilities, the Board notes that 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 establishes, essentially, three 
methods of evaluating degenerative arthritis which is 
established by X-rays:  (1) when there is a compensable 
degree of limitation of motion, (2) when there is a 
noncompensable degree of limitation of motion, and (3) when 
there is no limitation of motion.  Generally, when documented 
by X-rays, arthritis is rated on the basis of limitation of 
motion under the appropriate diagnostic code for the joint 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasms, or satisfactory 
evidence of painful motion.  Read together, Diagnostic Code 
5003 and 38 C.F.R. § 4.59 provide that painful motion due to 
degenerative arthritis, which is established by X-ray, is 
deemed to be limitation of motion and warrants the minimum 
compensable rating for the joint, even if there is no actual 
limitation of motion.  Lichtenfels v. Derwinski; 1 Vet. App. 
484, 488 (1991).

In VAOPGCPREC 23-97, the VA General Counsel concluded that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  See 
62 Fed. Reg. 63604 (1997).  In VAOPGCPREC 9-98 (1998), the VA 
General Counsel further explained that, when a veteran has a 
knee disability evaluated under Diagnostic Code 5257, to 
warrant a separate rating for arthritis based on X-ray 
findings, the limitation of motion need not be compensable 
under Diagnostic Code 5260 or Diagnostic Code 5261; rather, 
such limited motion must at least meet the criteria for a 
zero-percent rating.  In the alternative, a compensable 
rating may be granted by virtue of 38 C.F.R. § 4.59 (which 
specifically provides that, when a veteran has arthritis that 
is productive of actually painful motion due to unstable or 
malaligned joints due to healed injury, the disability is 
entitled to the minimum compensable evaluation for the joint, 
i.e., 10 percent under either Diagnostic Code 5260 or 5261).  
See 63 Fed. Reg. 56703 (1998).  Recently, the VA General 
Counsel held that separate ratings could be provided for 
limitation of knee extension and flexion under Diagnostic 
Codes 5260 and 5261. VAOPGCPREC 9-2004 (2004); 69 Fed. Reg. 
59,990 (2004).  Precedent opinions of the VA General Counsel 
are binding on the Board.  See 38 U.S.C.A. § 7104(c).  

A.  Sleep apnea

The service medical records show that the veteran was 
diagnosed as having obstructive sleep apnea, and a September 
1997 Medical Board Report reflects that a physician diagnosed 
the veteran as having moderate to severe obstructive sleep 
apnea that was controlled with CPAP at 8 cm water pressure.  

In February 1998, the veteran was afforded a VA general 
medical examination.  The examiner observed the in-service 
Medical Board Report diagnosis noted above and indicated that 
the veteran used a CPAP device to treat his sleep apnea; he 
diagnosed the veteran as having sleep apnea.  A November 1998 
VA outpatient treatment entry shows that the veteran's sleep 
apnea required the use of a CPAP machine.

In May 1999, the RO granted service connection for sleep 
apnea and assigned a noncompensable evaluation under 
Diagnostic Code 6847, effective June 19, 1998.

In a September 1999 VA outpatient treatment entry, a 
physician reiterated that the veteran had obstructive sleep 
apnea and recommended that he continue treating the disorder 
with CPAP (continuous airway pressure).  In a March 2000 
statement, a VA examiner indicated that the veteran used CPAP 
nightly to treat his sleep apnea.

In an April 2000 statement, the veteran's spouse reported 
that the veteran had used a CPAP machine nightly since March 
1997.

In a May 2000 rating decision, the RO increased the 
evaluation of the veteran's sleep apnea to 50 percent under 
Diagnostic Code 6847, effective January 21, 1999, based on 
evidence showing that a VA medical facility had issued the 
veteran a CPAP machine.

Sleep studies conducted in July and September 2001 and in 
January 2002 show that the veteran continued to require the 
use of a CPAP machine; however, the pulmonary function 
studies affirmatively show that the disability was not 
productive of chronic respiratory failure, cor pulmonale, or 
reflect that a tracheostomy was required.  Subsequent VA 
medical evidence is consistent with that noted above.

In May 2003, the veteran was again formally evaluated by VA.  
The examiner noted that the veteran used a CPAP machine with 
a continuous airway pressure of 9 cm of water.  The examiner 
indicated that the veteran's only symptom was some tiredness 
in the morning, but he was otherwise doing "quite well."  
The diagnosis was moderate to severe sleep apnea.

As noted above, sleep apnea is evaluated under Diagnostic 
Code 6847.  Under this code, a noncompensable evaluation is 
warranted when the condition is asymptomatic, but with 
documented sleep disorder breathing.  A 30 percent evaluation 
requires symptoms of persistent daytime hypersomnolence.  A 
50 percent rating is warranted when the disorder requires the 
use of a breathing assistance device, such as a CPAP machine.  
Finally, a 100 percent evaluation is warranted when the sleep 
apnea is manifested by chronic respiratory failure with 
carbon dioxide retention or cor pulmonale, or if a 
tracheostomy is required.  

Here, the veteran was diagnosed as having moderate to severe 
sleep apnea during service, and the lay and medical evidence 
since that time shows he has required the use of a CPAP 
machine since that time, which warrants an initial 50 percent 
rating effective the date of service connection, i.e., June 
19, 1998.  

The Board further finds, however, that because the veteran 
does not indicate that the veteran's sleep apnea is 
manifested by chronic respiratory failure with carbon dioxide 
retention or cor pulmonale, or requires a tracheostomy, the 
preponderance of the evidence is against entitlement to a 100 
percent schedular rating for any time since service 
connection was established.

B.  Evaluation for tinnitus, prior to June 10, 1999

The service medical records show that in October 1997, the 
veteran was seen for complaints of tinnitus, and at the 
February 1998 VA audiological examination, he reported 
suffering from this condition.  The veteran also indicated 
that he had a history of in-service acoustic trauma.  The 
examiner diagnosed the veteran as having tinnitus that was 
consistent with a history of acoustic trauma.

In a May 1999, the RO granted service connection for tinnitus 
and assigned an initial noncompensable rating under former 
Diagnostic Code 6260, effective June 19, 1998.  In doing so, 
the RO reasoned that there was no evidence indicating that 
the condition was related to acoustic trauma.

The veteran appealed, and in a June 1999 rating action, the 
RO increased the evaluation to 10 percent under revised 
Diagnostic Code 6260, effective June 10, 1999, based on the 
revised rating criteria that eliminated the requirement that 
the condition be related to acoustic trauma.

Under the former criteria, that Diagnostic Code provided that 
persistent tinnitus, which was a symptom of a head injury, a 
concussion or acoustic trauma, warranted a 10 percent 
evaluation.  Here, in light of the medical evidence 
indicating that the veteran's tinnitus stems from acoustic 
trauma, the Board finds that the criteria for an initial 10 
percent rating under former Diagnostic Code 6260, effective 
June 19, 1998, have been met.

C.  Bilateral hearing loss

In February 1998, the veteran was afforded a VA audiological 
evaluation, which revealed pure tone threshold levels, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
15
20
25
40
LEFT
N/A
10
15
35
20

Pure tone threshold levels averaged 25 decibels for the right 
ear and 20 decibels for his left ear.  Speech audiometry 
revealed speech recognition ability of 96 percent in his 
right ear and 96 percent in his left ear.  The examiner 
diagnosed the veteran has having mild right ear sensorineural 
hearing loss.

In a May 1999 rating decision, the RO granted service 
connection for right ear hearing loss and assigned an initial 
noncompensable rating, under Diagnostic Code 6100 effective 
June 19, 1998.  In this same rating action, the RO denied 
service connection for left ear hearing loss on the basis 
that the veteran did not have left ear hearing loss 
disability for VA compensation purposes.

In May 2003, the veteran was afforded another VA audiological 
evaluation, which revealed pure tone threshold levels, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
20
25
30
45
LEFT
N/A
25
25
35
35

Pure tone threshold levels averaged 30 decibels for the right 
ear and 30 decibels for his left ear.  Speech audiometry 
revealed speech recognition ability of 94 percent in his 
right ear and 96 percent in his left ear.  The examiner 
diagnosed the veteran has having mild to moderate right hip 
hearing loss and mild left ear sensorineural hearing loss.

Based on the findings of the May 2003 VA audiological 
evaluation, in a June 2003 rating action the RO granted 
service connection for left ear hearing loss, effective June 
19, 1998, and confirmed and continued the noncompensable 
rating under Diagnostic Code 6100.

The veteran's bilateral hearing loss is evaluated under 
Diagnostic Code 6100 of the Rating Schedule.  Evaluations of 
defective hearing under this code range from noncompensable 
to 100 percent based on organic impairment of hearing acuity 
as measured by the results of speech discrimination tests 
together with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000, and 4,000 cycles per second (hertz).  To 
evaluate the degree of disability for service-connected 
hearing loss, the rating schedule establishes eleven (11) 
auditory acuity levels, designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. § 4.85.  Disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Bruce v. West, 11 
Vet. App. 405, 409 (1998), quoting Lendenmann v. Principi, 3 
Vet. App. 345, 349 (1992).

In addition, the Board notes that in revising the rating 
criteria in June 1999, VA determined that exceptional 
patterns of hearing impairment exist for VA purposes when the 
pure tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 hertz) is 55 decibels or more; in 
those cases the rating specialist must determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral, and 
each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  
Exceptional patterns of hearing impairment also exist for VA 
purposes when the pure tone threshold is 30 decibels or less 
at 1000 hertz and 70 decibels or more at 2000 hertz, and the 
Roman numeral designation for hearing impairment will be 
selected from either Table VI or Table VIa, whichever results 
is the higher numeral.  That numeral will then be elevated to 
the next higher Roman numeral.  Each ear will be evaluated 
separately.  38 C.F.R. § 4.86(b).  The Board notes that given 
the findings of the May 2003 VA audiological evaluation, no 
exceptional patterns of hearing impairment exist in this 
case.

The mechanical application of the Rating Schedule to the 
February 1998 VA audiometric evaluation shows that the 
veteran had level I hearing in his right ear and level I 
hearing in his left ear, which warrants a noncompensable 
evaluation under both former and revised Diagnostic Code 
6100.  The mechanical application of the Rating Schedule to 
the May 2003 VA audiometric examination findings results in a 
determination that the veteran has Level I hearing in his 
right ear and level I hearing, which warrants a 
noncompensable evaluation under both former and revised 
Diagnostic Code 6100.  In light of the foregoing, the Board 
concludes that the preponderance of the evidence is against a 
finding that his bilateral sensorineural hearing loss 
warrants a compensable evaluation.  

Although the audiological findings discussed above most 
closely approximate the criteria for a noncompensable rating, 
the Board acknowledges that they do show that the veteran's 
bilateral sensorineural hearing loss has worsened.  
Accordingly, in the future, his bilateral sensorineural 
hearing loss might satisfy the criteria for a compensable 
evaluation under Diagnostic Code 6100.  

D.  Entitlement to an initial compensable evaluation for left 
eyelid, left lower leg and right iliac crest scars

The February 1998 VA general medical examination report 
reflects that the examination revealed that the veteran had 
multiple well-healed surgical scars of the left lower 
extremity.  The two largest scars measured 15 by 1 
centimeters and 14 by 2 centimeters; there were also several 
smaller scars.  The examiner reported no findings on the 
veteran's left eye and right iliac crest scars.

Based on the findings of the service medical records and the 
February 1998 VA general medical examination report, in a May 
1999 rating action, the RO granted service connection for a 
left eyelid scar, status post growth excision, left lower leg 
scars, status post bone graft, and residuals of a donor site 
scar of the right iliac crest, and assigned initial 
noncompensable evaluations for each of these conditions under 
former Diagnostic Codes 7800 and 7805 respectively.

At a May 2003 VA examination, the examiner reported that the 
veteran's left lower extremity scar was not responsive to 
pinprick or light touch and that his scars were 
hyperpigmented, his other scars were productive of no 
residual symptoms.

VA outpatient treatment records are consistent with that 
noted above.  

Pursuant to former Diagnostic Code 7800, slightly disfiguring 
scars of the head, face, and neck warranted a noncompensable 
rating.  A 10 percent rating required moderate, disfiguring 
scars.  A 30 percent rating was warranted for severe 
disfigurement, especially if productive of marked and 
unsightly deformity of eyelids, lips, or auricles.  Finally, 
a 50 percent rating required complete or exceptionally 
repugnant deformity of one side of face or marked or 
repugnant bilateral disfigurement.

Under former Diagnostic Code 7804, a 10 percent disability 
rating was assigned for superficial scars that were tender 
and painful on objective demonstration.  Under former 
Diagnostic Code 7805, scars were rated based on the 
limitation of function of the part affected.

Under the revised rating criteria, Diagnostic Code 7800 
provides eight characteristics of disfigurement:  scar five 
or more inches (13 or more cm.) in length; scar at least one-
quarter inch (0.6 cm.) wide at widest part; surface contour 
of the scar elevated or depressed on palpation; scar adherent 
to underlying tissue; skin hypo- or hyper-pigmented in an 
area exceeding six square inches (39 sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.); and skin indurated and inflexible in an area exceeding 
six square inches (39 sq. cm.).  

Pursuant to the revised criteria, a 10 percent rating is 
warranted for one characteristic of disfigurement.  A 30 
percent rating is warranted for visible or palpable tissue 
loss and either gross distortion or asymmetry of one feature 
or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips); or with 
two or three characteristics of disfigurement.  A 50 percent 
evaluation is warranted for visible or palpable tissue loss 
and either gross distortion or asymmetry of two features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips); or with 
four or five characteristics of disfigurement.  An 80 percent 
evaluation is warranted for visible or palpable tissue loss 
and either gross distortion or asymmetry of three or more 
features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips); or 
with six or more characteristics of disfigurement.

Revised Diagnostic Code 7804 provides that scars that are 
tender and painful on examination warrant a 10 percent 
rating.  Under revised Diagnostic Code 7805, scars are rated 
based on the limitation of motion of the part affected.

Here, there is no evidence that the veteran's a left eyelid 
scar, status post growth excision is slightly disfiguring.  
According, a compensable rating is not warranted for this 
condition under either the former or the revised regulation.

Here, the evidence shows that the veteran's left lower 
extremity scars are hyperpigmented and tender.  Accordingly, 
the condition warrants an initial 10 percent rating, under 
both former and revised Diagnostic Code 7804, effective June 
19, 1998.

The evidence also does not show that either the veteran's 
residuals of a donor site scar of the right iliac crest or 
his left lower leg scars, status post bone graft, are tender 
or painful, or are productive of any limitation of motion or 
function, an initial compensable rating for either condition, 
under either former or revised Diagnostic Codes 7804 or 7805, 
is not warranted.

E.  Left shoulder, left knee, and left hand disabilities

Background

At the February 1998 VA general medical examination, the 
examiner noted that the veteran had been seen for left 
shoulder, left knee and left hand problems during service.  
The veteran reported having chronic left shoulder pain since 
suffering a left shoulder separation during service.  
Further, he reported having chronic left knee pain, 
especially on activity.  The veteran also complained of 
having mild left hand discomfort, especially on use.

The examination revealed that the veteran had left knee 
flexion to 120 degrees, with crepitus.  His left knee joint 
was stable.  Range of motion findings disclosed that the 
veteran had left shoulder flexion to 110 degrees and 
abduction to 40 degrees.  In addition, left shoulder 
adduction was limited to 25 degrees.  He had left hand 
extension to 70 degrees, flexion to 90 degrees, radial 
deviation to 20 degrees and ulnar deviation to 55 degrees.  
X-rays revealed minimal left shoulder, left knee and left 
hand degenerative joint disease.

Based on the findings of the service medical records and the 
February 1998 VA examination report, in a May 1999 rating 
decision, the RO granted service connection for left shoulder 
disability and assigned an initial noncompensable rating 
under Diagnostic Code 5010-5203.  In that same rating 
decision, the RO established service connection for left knee 
disability and assigned an initial noncompensable rating 
under Diagnostic Code 5010-5225.  The RO also granted service 
connection for status post left first and second metacarpal 
fracture with traumatic degenerative joint disease and 
assigned an initial noncompensable rating under Diagnostic 
Code 5010-5225.  Each of the ratings was effective the date 
of service connection, June 19, 1998.

In May 2003, the veteran was again formally evaluated by VA.  
The examiner discussed the history of the veteran's left 
shoulder, left knee and left hand disability.  The veteran 
reported having left shoulder problems, especially upon 
lifting.  He also indicated left knee pain, stiffness and 
locking.  Further, the veteran complained of having left hand 
pain and stiffness, especially during cold weather.  The 
examiner observed that the veteran treated this condition 
with morphine and Tylenol, and that due to stiffness, he had 
difficulty handling objects.

The examination revealed that he had full left shoulder 
abduction and flexion; however, the examiner did not indicate 
whether his motion was limited by pain.  The examination also 
disclosed that the veteran had nonunion of his left knee 
fracture with left knee pain.  He had approximately 8 degrees 
of varus angulation at the point of the tibial-fibular 
fracture.  The examination further revealed some tenderness 
to palpation of the left hand; however there was no 
puffiness, redness or deformity.  The diagnoses were status 
post acromioclavicular joint separation, mildly symptomatic; 
status post left tibial-fibular fracture with symptomatic, 
functional impairment; and status post left first and second 
metacarpal fracture with traumatic degenerative joint 
disease.

Based on the findings and conclusions contained in the May 
2003 VA examination report, in a June 2003 rating decision, 
the RO increased the evaluation of his left shoulder 
disability to 10 percent under Diagnostic Code 5010-5203, 
effective May 22, 2003.  The RO also increased the evaluation 
for the veteran's left knee disability to 20 percent under 
Diagnostic Code 5010-5262, effective May 22, 2003.  In 
addition, the RO increased the rating for the veteran's 
status post left first and second metacarpal fracture with 
traumatic degenerative joint disease to 10 percent under 
Diagnostic Code 5010-5225, also effective May 22, 2003.

On February 14, 2005, the veteran was afforded a VA joints 
examination.  At the outset of the report, the examiner noted 
that he had reviewed the veteran's claims folder and 
discussed the history of the veteran's left shoulder, left 
knee and left hand disabilities.  The veteran reported having 
daily left shoulder pain with overhead lifting and/or 
driving.  The examiner indicated he was precluded from doing 
any overhead work.  Episodes of pain persist for two to three 
hours.  The veteran also complained of having daily left knee 
pain and stiffness, and the examiner noted that the veteran 
used a cane to ambulate.  Further, the veteran reported 
having daily left hand pain and stiffness.

The examination disclosed left shoulder abduction was limited 
to 110 degrees, with pain, and 70 degrees without.  The 
veteran indicated that he had pain on repetitive motion.  The 
examination also revealed that the veteran had no varus or 
valgus deformity of the left knee.  Range of motion testing 
revealed that he had zero degrees of extension, without pain, 
and left knee flexion to 145 degrees, with pain at the 
endpoint.  Sensation in the left hand was intact with slight 
limitation of left hand motion.  

The diagnoses were left shoulder strain, status post 
acromioclavicular separation, grade 3.  Subsequent to 
offering this impression, the examiner commented that the 
veteran had daily left shoulder symptoms from any overhead 
work or driving, and that he required medication on a daily 
basis to treat the pain.  The examiner also diagnosed the 
veteran as having degenerative joint disease of the left 
knee, and stated that during periods of flare-ups, he was 
limited to ambulating in his home, as necessary.  Finally, 
with respect to his left hand disability, the examiner 
diagnosed the veteran as having left hand strain, status post 
left hand fracture in 1992; she commented that the veteran 
symptoms of pain were worse in cold weather, and that he 
required medication to control the symptoms.

The above findings and conclusions are consistent with the 
complaints and findings contained in the VA outpatient 
treatment records.

Analysis

A.  Left shoulder disability

The veteran's left shoulder arthritis is currently evaluated 
as 10 percent disabling under Diagnostic Code 5203, which 
evaluates the disability based on impairment of the clavicle 
or scapula.  The Board, however, concludes that the veteran's 
left shoulder degenerative joint disease is more appropriate 
evaluated under Diagnostic Code 5201, which rates the 
condition based on limitation of motion.

Under this code, to warrant the assignment of a 30 percent 
evaluation for a disability on the basis of limitation of 
motion of the minor (left) arm, motion must be limited to 25 
degrees from the side.  Assignment of a 20 percent evaluation 
contemplates limitation of motion of the arm midway between 
the side and shoulder level.  In addition, if arm motion is 
limited to shoulder level, assignment of a 20 percent 
disability evaluation is also warranted.  

Here, although the range of motion findings for the veteran's 
left shoulder abduction vary greatly during the appeal, and 
do not always take into limitation of motion due to pain, the 
Board finds that the veteran's left shoulder degenerative 
joint disease warrants a 20 percent evaluation under this 
code, effective June 19, 1998.

In reaching this determination, the Board notes that the 
February 1998 VA examination report shows that the veteran's 
left shoulder abduction was limited to 40 degrees, with pain.  
The examiner who performed the May 2003 VA examination 
indicated that the veteran had full left shoulder abduction 
and flexion; however, the Board observes that the examiner 
did not indicate whether his motion was limited by pain.  
Finally, the February 2005 VA examination report reflects 
left shoulder abduction was limited to 110 degrees, with 
pain, and 70 degrees without, with pain on repetitive motion.  
In light of the foregoing, the Board concludes that the 
veteran's left shoulder disability, especially when pain and 
functional impairment is considered, most closely 
approximates the criteria for a 20 percent rating under 
Diagnostic Code 5201, effective the date of service 
connection.

The Board has also considered whether a higher rating is 
warranted under any other applicable Diagnostic Code.  The 
Board, however, that given the range of motion findings cited 
above, the record is devoid of any evidence of ankylosis of 
the scapulohumeral articulation such as to implicate 
Diagnostic Code 5200.   In this regard, the Board highlights 
that the Court, citing Dorland's Illustrated Medical 
Dictionary (28th ed. 1994), has repeatedly recognized that, 
at least for VA compensation purposes, ankylosis is defined 
as "immobility and consolidation of a joint due to disease, 
injury or surgical procedure."  See Colayong v. West, 12 
Vet. App. 524, 528 (1999); Shipwash v. Brown, 8 Vet. 
App. 218, 221 (1995).  In addition, the Board notes that the 
current 20 percent evaluation is the maximum assignable under 
Diagnostic Code 5202 (for impairment of the humerus, such as 
recurrent dislocation of the scapulohumeral joint) and 
Diagnostic 5203 (for impairment of the clavicle or scapula, 
such as dislocation, nonunion or malunion); thus, 
consideration of those codes would not beneficial to the 
veteran.  

B.  Left knee disability

As a preliminary matter, the Board observes that the Rating 
Schedule provides that the normal range of motion of the knee 
is zero degrees on extension to 140 degrees on flexion. 38 
C.F.R. § 4.71, Plate II (2005).

Here, the evidence shows that the veteran has arthritis, with 
some limitation of flexion.  Accordingly, at a minimum, the 
condition warrants a 10 percent rating under 38 C.F.R. 
§ 4.59, the General Counsel opinions cited above, and the 
interplay between Diagnostic Codes 5003 and 5260.

The February 1998 VA examination report shows that he had 
left knee flexion limited to 120 degrees.  There was, 
however, no evidence of instability or subluxation, or any 
other manifestation that would warrant a higher initial 
rating.  According, the Board finds that the veteran's left 
knee disability warrants an initial 10 percent rating under 
Diagnostic Code 5260, effective June 19, 1998.

The May 2003 VA examination report indicates, however, that 
the condition was manifested by nonunion of his left knee 
fracture with left knee pain.  He also was found to have 
approximately 8 degrees of varus angulation at the point of 
the tibial-fibular fracture.  He is currently rated as 20 
percent disabling under Diagnostic Code 5262, effective May 
22, 2003, the date of the VA examination.

Because there is no evidence of malunion of the left knee and 
ankle, a higher rating under this code is not warranted.  
Further, since there is no evidence showing range of motion 
findings worse that those elicited on the February 1998 VA 
examination, a higher rating based on that manifestation is 
not warranted.

The February 14, 2005, VA examination report, however, shows 
that the veteran complained of having daily left knee pain 
and stiffness, and the examiner noted that the veteran used a 
cane to ambulate.  Although the veteran had full left knee 
extension without pain, the examiner reported that he had 
pain with left knee flexion.  Significantly, the examiner 
indicated that due to his left knee degenerative joint 
disease, the veteran, during periods of flare-ups, was 
limited to ambulating in his home, as necessary.  In light of 
the February 14, 2005, VA examiner's assessment, and with 
consideration o the DeLuca factors, the Board concludes that 
the veteran's left knee disability most closely approximates 
the criteria for a maximum 30 percent evaluation under 
Diagnostic Code 5260 for limitation of motion of left knee 
flexion to 15 degrees, effective the date of the examination.

Finally, because there is no medical evidence showing that 
the veteran has left knee instability or subluxation, 
consideration of Diagnostic Code 5257 is not appropriate.

C.  Left hand disability

Under the former criteria, Diagnostic Codes 5220 through 5223 
were applied to favorable ankylosis or limited motion 
permitting flexion of the tips to within 2 inches (5.1 cms.) 
of the transverse fold of the palm.  Limitation of motion of 
less than 1 inch (2.5 cms.) in either direction was not 
considered disabling.

Under Diagnostic Code 5223, favorable ankylosis of the 
favorable ankylosis in the thumb and index finger, 
irrespective of the extremity that is affected, warranted a 
30 percent rating.

The ratings for codes 5220 through 5223 applied to favorable 
ankylosis or limited motion permitting flexion of the tips of 
the tips of the fingers to within 2 inches (5.1 cms.) of the 
transverse fold of the palm.  Limitation of motion of less 
than 1 inch (2.5 cms.) in either direction is not considered 
disabling.  See Footnote (a) following former Diagnostic Code 
5223.

Combinations of finger amputations at various levels, or of 
finger amputations with ankylosis or limitation of motion of 
the fingers will be rated on the basis of the grade of 
disability, i.e., amputation, unfavorable ankylosis, or 
favorable ankylosis, most representative of the levels or 
combinations.  With an even number of fingers involved, and 
adjacent grades of disability, select the higher of the two 
grades.  See Footnote (b) following former Diagnostic Code 
5223.

Under the revised criteria, effective August 26, 2002, for 
Diagnostic Code 5223, for the minor extremity, a 20 percent 
rating is warranted if there is favorable ankylosis of the 
thumb and any finger.  Under Diagnostic Code 5224, favorable 
ankylosis of the thumb warrants a 10 percent rating, and 
unfavorable ankylosis of the thumb warrants a 20 percent 
evaluation.

Limitation of motion of the thumb:  A 20 percent rating is 
warranted-for the major or minor arm-with a gap of more than 
two inches (5.1 cm.) between the thumb pad and the fingers, 
with the thumb attempting to oppose the fingers.  A 10 
percent rating is warranted-for the major or minor arm-with a 
gap of one to two inches (2.5 to 5.1 cm.) between the thumb 
pad and the fingers, with the thumb attempting to oppose the 
fingers.  A noncompensable rating is warranted-for the major 
or minor arm-with a gap of less than one inch (2.5 cm.) 
between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers.  38 C.F.R. § 4.71a, 
Diagnostic Code 5228.

Limitation of motion of the index finger:  A 10 percent 
rating is warranted-for the major or minor arm-with a gap of 
one inch (2.5 cm.) or more between the fingertip and the 
proximal transverse crease of the palm, with the finger 
flexed to the extent possible, or; with extension limited by 
more than 30 degrees.  A noncompensable rating is warranted- 
for the major or minor arm-with a gap of less than one inch 
(2.5 cm.) between the fingertip and the proximal transverse 
crease of the palm, with the finger flexed to the extent 
possible, and; extension is limited by no more than 30 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5229 (2005).

Here, pursuant to the Court's decision in Lichtenfels and the 
application of 38 C.F.R. § 4.59, the Board concludes that 
given the veteran's complaints of pain and the objective 
evidence showing limitation of motion of his left hand, 
entitlement to an initial 10 percent rating has been shown.  
The Board further finds in light these range of motion 
findings, which indicate that he does not have disability 
approaching favorable ankylosis of these fingers, a higher 
rating under either former or revised criteria is not 
warranted.

Extraschedular consideration

The above determinations are based on application of 
pertinent provisions of the VA's Schedule for Rating 
Disabilities.  There is no showing that any of these service-
connected disabilities results in so exceptional or so 
unusual a disability picture as to warrant the assignment of 
higher evaluations on an extra-schedular basis.  See 
38 C.F.R. § 3.321.  There is no indication that the 
disabilities result in marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluations).  
Further, it has not been shown that any of these conditions 
warrant frequent periods of hospitalization, or otherwise 
render impractical the application of the regular schedular 
standards.  In the absence of evidence of these factors, the 
Board is not required to remand any of these claims to the RO 
for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for memory loss is granted.

New and material evidence not having been submitted, the 
application to reopen a claim of service connection for 
Posner-Schlossman syndrome is denied.

Subject to the law and regulations governing payment of 
monetary benefits, an initial 50 percent rating for sleep 
apnea granted, effective June 19, 1998; entitlement to a 
higher initial evaluation, effective January 21, 1999, is 
denied.

Subject to the law and regulations governing payment of 
monetary benefits, an initial 10 percent rating for tinnitus 
is granted, effective June 19, 1998.

Entitlement to an initial compensable rating for bilateral 
hearing loss is denied.

Entitlement to an initial compensable rating for a left 
eyelid scar, status post growth excision, is denied.

Subject to the law and regulations governing payment of 
monetary benefits, an initial 10 percent rating for left 
lower leg scars, status post bone graft is granted, effective 
June 19, 1998.

Entitlement to an initial compensable rating for residuals of 
a donor site scar of the right iliac crest is denied.

Subject to the law and regulations governing payment of 
monetary benefits, an initial 20 percent rating residuals of 
a left shoulder acromioclavicular joint separation with 
traumatic degenerative joint disease is granted, effective 
June 19, 1998.

Subject to the law and regulations governing payment of 
monetary benefits, an initial 10 percent rating for left knee 
disability, effective June 19, 1998, to May 22, 2003, is 
granted.

Entitlement to an initial evaluation in excess of 20 percent 
percent for left knee disability, effective May 22, 2003, to 
February 13, 2005, is denied.

Subject to the law and regulations governing payment of 
monetary benefits, an initial 30 percent rating for left knee 
disability, effective February 14, 2005, is granted.

Subject to the law and regulations governing payment of 
monetary benefits, an initial 10 percent rating for left hand 
disability is granted, effective June 19, 1998; entitlement 
to a higher initial evaluation, effective May 22, 2003, is 
denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


